Order filed June 7, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-01003-CV
                                   ____________

                             JOHN E. HART, Appellant

                                           V.

                            DISCOVER BANK, Appellee


                    On Appeal from the Co Civil Ct at Law No 1
                              Harris County, Texas
                          Trial Court Cause No. 975329


                                      ORDER

      On April 19, 2012, this court ordered appellant to file an amended brief on or
before May 21, 2012. No brief or motion for extension of time has been filed.

      Unless appellant filed his amended brief with the clerk of this court on or before
June 25, 2012, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).

                                         PER CURIAM